Exhibit B Schedule of Transactions in Shares The following tables set forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons, inclusive of any transactions effected through 4:00 p.m., New York City time, on March 18, 2015. All such transactions were sales of Shares effected in the open market. The tables include commissions paid in per share prices. Marcato, L.P., Marcato and Richard T. McGuire III Transaction Date Transaction Security Shares/Options Bought (Sold) Unit Cost 03/16/2015 Sell Common Stock ) Marcato II, L.P., Marcato and Richard T. McGuire III Transaction Date Transaction Security Shares/Options Bought (Sold) Unit Cost 03/16/2015 Sell Common Stock ) Marcato International Master Fund, Ltd., Marcato and Richard T. McGuire III Transaction Date Transaction Security Shares/Options Bought (Sold) Unit Cost 03/16/2015 Sell Common Stock )
